Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 21, 2020

                                      No. 04-20-00223-CV

                 IN THE INTEREST OF J.I.L, J.B, AND J.B., CHILDREN,

                 From the 198th Judicial District Court, Bandera County, Texas
                             Trial Court No. CVPC-XX-XXXXXXX
                           Honorable Cathy Morris, Judge Presiding


                                         ORDER

        The trial court signed a final order terminated appellant’s parental rights on April 26,
2019. On April 16, 2020, appellant filed a letter with this court seeking to challenge the trial
court’s order.

        An appeal of an order terminating parental rights is an accelerated appeal, and a notice of
appeal seeking to challenge or appeal the order must be filed within twenty days after the date
the order was signed. See TEX. R. APP. P. 26.1(b). Accordingly, appellant’s notice of appeal was
required to be filed in this court no later than May 16, 2019. Because the notice of appeal was
untimely filed, appellant is ORDERED to show cause in writing within two weeks from the date
this order is signed why this appeal should not be dismissed for lack of jurisdiction. See Verburgt
v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). All other appellate deadlines are suspended
pending our resolution of the jurisdictional issue.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of April, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court